DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 9-14 of U.S. Patent No. 10,723,492 (reference will be made to the claim set dated 03/03/2020 of the corresponding parent application, 15/711,635, for the purposes of the double patenting rejection. Counted line numbers in said claim set will include canceled claim elements). Although the claims at issue are not identical, they are not patentably distinct from each other. See the chart provided below demonstrating the claim elements of the current application corresponding to the claim elements of the issued patent above.

Current Application – 16/935,930
Issued Patent – 10,723,492
Claim 1, lines 1-5
Claim 1, lines 1-2 & lines 5-7
Claim 1, lines 6-9
Claim 1, lines 8-11
Claim 1, lines 10-11
Claim 1, lines 4-5
Claim 1, lines 12-16
Claim 1, lines 12-15
Claim 1, lines17-18
Claim 1, lines 18-19

Claim 1, lines 20-24
Claim 1, lines 24-25
Claim 1, line 25
Claim 1, lines 25-29
Claim 1, lines 35-38
Claim 1, lines 30-34
Claim 1, lines 31-34
Claim 2, lines 2-3
Claim 1, lines 4-5
Claim 2, lines 4-6
Claim 4, lines 4-7
Claim 2, lines 7-8
Claim 1, lines 19-20
Claim 2, lines 9-14
Claim 4, lines 10-12
Claim 3, full
Claim 3, full
Claim 4, full
Claim 6, full
Claim 5, full
Claim 7, full
Claim 6, lines 2-4
Claim 1, lines 34-35
Claim 6, lines 5-6
Claim 1, lines 25-26
Claim 6, lines 6-7
Claim 1, lines 39-49; position implied within the text
Claim 6, lines 7-8
Claim 1, lines 44-55; position implied within the text
Claim 6, lines 9-10
Claim 1, lines 39-40
Claim 6, lines 11-14
Claim 1, lines 40-43
Claim 7, full
Claim 7, full
Claim 8, full
Claim 10, full
Claim 9, full
Claim 11, full

Table 1. Claim elements from the examined application (left column) matched with the corresponding claim elements from the reference patent (right column)


Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 4, claim 4 recites the limitation "the plurality of collating chutes" in line 4. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 5, claim 5 recites the limitation "the plurality of collating chutes" in line 6. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kohno (US 4,858,708) in view of Ha (US 2017/0197739 A1).
Regarding claim 1, Kohno teaches a depositor apparatus (Fig 1, #1) to be located at a position above a container Fig 4, #5 illustrates a packaging tray. Fig 1 illustrates that the depositor apparatus is located above the container) having a plurality of storage cavities formed to contain items (Fig 4, #28 illustrates a plurality of storage recesses on the container), the depositor apparatus discharging the items into the 5plurality of storage cavities of the container (Col 4, lines 51-65 describes the depositor apparatus discharging items into a plurality of storage cavities), 
the depositor apparatus comprising: 
a collating mechanism (Fig 1, #20); 
a holding mechanism (Fig 1, #23 and 25); and 
a discharging/guiding mechanism (Fig 1, #27 illustrates a plurality of guide chutes which act as the discharge/guiding mechanism), 
10the container having the plurality of storage cavities on an upper surface thereof (Fig 4, #5 illustrates that the packaging tray has a contiguous upper surface with the storage cavities), 
(Fig 1 illustrates that there are a plurality of collating chutes {#20}. Fig 6 illustrates that the chutes are square cylinders) having an upper end opening and a lower end outlet (Fig 1, #20 {top} illustrates an upper end opening. Fig 1, #21 illustrates a lower end of the collating mechanism), the collating chute receiving the items supplied from above, guiding 15the items downward, and discharging the items from the lower end outlet (Col 5, lines 23-46 describes that the products are directed to the distribution chutes Fig 1, #20 {which act as collating chutes} by the weighing hoppers Fig 1, #15. The products are then guided downwards by the distribution chutes, and are discharged through the timing hopper Fig 1, #21 at the chute end), 
the holding mechanism comprising a holding array having a plurality of vertically penetrating holding cells (Col 5, lines 37-56 describes the holding array separating the products into a plurality of timing hoppers which act as holding cells for the products. These cells are illustrated in Fig 1, #25' and Fig 6, #25') and a plurality of discharge gates (Fig 1, #25' illustrates discharge gates) that open and close a lower port of the 20plurality of holding cells of the holding array (Col 4, line 52 through Col 5, line 9 describes the gates being configured to open and close a lower port of the holding cells), the holding mechanism holding the items supplied from the lower end outlet of the collating chute in the plurality of holding cells of the holding array in which the plurality of discharge gates are closed (Col 4, line 52 through Col 5, line 9 describes that the holding mechanism holds the items in the holding cells when the gates are closed), 
the discharging/guiding mechanism comprising a diving 25funnel array (Fig 1, #27), the diving funnel array including guiding passages (Fig 1, #27) independent from each other that guide the items discharged from the plurality of holding cells of the holding array into the (Fig 4 illustrates that the diving funnel array guides discharged items {Fig 5, #M} from the holding cell {Fig 6, #25'} to the storage cavities of the container {Fig 4, #28}), 
30the diving funnel array contacts the upper surface of the container (Fig 4, illustrates that the diving funnel array contacts the upper surface of the container. See annotated Fig 4 of Kohno attached below).

    PNG
    media_image1.png
    653
    730
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 4 of Kohno illustrating where the diving funnel array (#27) is in contact with the upper surface of the packaging tray.

However, Kohno does not specifically teach a diving funnel array movable upward and downward, and capable of reciprocating between an upper position at which the diving funnel array is spaced apart from the upper surface of the container and a lower position.
(Figs 11 and 17 and paragraph [0127] describe a discharge mechanism to transport a product into a package. Paragraph [0127] describes that the discharge mechanism is vertically translatable between a lower position and an upper position using a vertical driving unit), and
the diving funnel array being configured to reciprocate between an upper position at which the diving funnel array is spaced apart from an upper surface of the container and a lower position at which the diving funnel array contacts the upper surface of the container (Figs 11 and 17 and paragraph [0127] describe a discharge mechanism to transport a product into a package. Paragraph [0127] describes that the discharge mechanism is vertically translatable between a lower position and an upper position using a vertical driving unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kohno to incorporate the teachings of Ha to include a diving funnel array with the motivation of providing a direct line of transfer for the items from the top of the discharge chutes to the packaging to prevent leakage of the products.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kohno in view of Ha, and in further view of Davidson (US 2012/0037271 A1).
Regarding claim 2, Kohno teaches wherein 5a pattern of arrangement of the plurality of storage cavities in the container is a matrix-like pattern (Fig 4 illustrates that the storage container has a matrix-like pattern with 2 columns and 4 rows), 
(Fig 4 illustrates that the depositor apparatus {Fig 1, #1} deposits items into a plurality of containers. Col 5, lines 37-56 describes that the trays/containers are supplied directly below the apparatus, in a distance corresponding to the m-columns and n-rows)
10the plurality of holding cells of the holding array are arranged in correspondence to the matrix-like pattern (Fig 6 illustrates that the holding array of the holding mechanism includes m x n number of holding cells, 2 columns and 4 rows), and 
However, neither Kohno nor Ha specifically teaches the collating mechanism swings the collating chute forward and backward in one of the directions in a manner that the lower end outlets follow an arcuate trajectory to sort the 15items into a respective one of the plurality of holding cells corresponding to each column or each row of the matrix-like pattern.
Davidson teaches the collating mechanism swings the collating chute forward and backward in one of the directions in a manner that the lower end outlets follow an arcuate trajectory to sort the 15items into a respective one of the plurality of holding cells corresponding to each column or each row of the matrix-like pattern (Fig 8 illustrates the collating mechanism swingable to match with the upper surface of the output chutes {Fig 8, #422}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kohno in view of Ha to incorporate the teachings of Davidson to include a collating mechanism, which swings a plurality of chutes to a series of positions. Further, it would have been obvious to replace the timing hoppers (#21 and 23 of Fig 6) of Kohno with fill hoppers (#406 of Fig 8) as taught by Davidson in the number corresponding to the number of holding cells (#25 of Fig 6) taught by Kohno. The combination .

Allowable Subject Matter
If the above Double Patenting rejections and rejections under 35 USC 103 are overcome, claims 3-9 would be found allowable for the following reasons:
Kohno teaches a weighing apparatus with chutes for delivering products into cavities (see Fig 4). The device of Kohno further utilizes a collating mechanism, a holding mechanism, and a discharge/guiding mechanism; as outlined above.
Davidson teaches a device for filling a container with cavities (see Fig 1), including chutes (Fig 8, #408) capable of pivoting said chute to connect the outlet of the chute to the top of the container (see Fig 8).
Ha teaches a device for dispensing powdered medicine into a receptacle (see Fig 17), including a device capable of moving between an upper position and a lower position to facilitate the transfer of the material (see above).
However, none of the prior arts cited offer motivation to combine the function of the diving funnel array (taught by Kohno as modified by Ha) with the discharge gates of the holding mechanism to teach the elements of claim 3. Further, there is no teaching or suggestion to make the claim elements obvious to one of ordinary skill in the art, and any such combination would therefore rely on improper hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731